Harvey, J.
Appeal from an order of the Supreme Court at Special Term (Hughes, J.), entered February 19, 1985 in Albany County, which denied petitioner’s motion for leave to renew a prior proceeding brought pursuant to CPLR article 78 which was dismissed.
Petitioner, an inmate at Green Haven Correctional Facility, was denied parole in August 1983. In the course of appealing that denial, he made a request for disclosure of records under the State’s Freedom of Information Law (Public Officers Law §§87, 89). Petitioner’s request was ultimately dismissed for reasons not material to this appeal.
Petitioner instituted a CPLR article 78 proceeding seeking an order to compel respondent to surrender all requested information to the court for an in camera inspection. Respondent asserted petitioner’s failure to pursue his administrative remedies (Public Officers Law § 89 [4] [a]) and the petition was dismissed as a result (CPLR 7804 [f]). Petitioner thereafter moved to renew his article 78 proceeding pursuant to CPLR 2221. His request for leave to renew was denied and petitioner appeals from that denial.
After reviewing petitioner’s moving and supporting papers, we find that petitioner’s motion to renew was properly denied since petitioner made no showing of new material or facts (Smith v Smith, 97 AD2d 932; Frascatore v Mione, 97 AD2d 809).
Order affirmed, without costs. Main, J. P., Weiss, Yesawich, Jr., Levine and Harvey, JJ., concur.